DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claim 11 and its dependent claims 12 – 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the added limitations of claim 11 change the scope of the claim and direct  it to an invention/embodiment that is distinct from the original. For example, claim 11 is based on figure 12, while previously it and all of the other claims were based on figures 13.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 – 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Amendment
The amendment filed on July 26, 2022 in response to the previous Non-Final Office Action (04/26/2022) is acknowledged and has been entered.
	Claims 1 – 6 and 19 – 20 are currently pending.
	Claims 8 – 18 are withdrawn.
	Claim 7 cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Specification

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fettig et al. (US 2016/0286108).
Regarding claim 1, Fettig et al. disclose an image sensor including a pixel array (16), wherein the pixel array comprises: a first unit pixel having first sensing pixels adjacent to each other along a column direction and second sensing pixels adjacent to each other along the column direction, the first sensing pixels being adjacent to the second sensing pixels a row direction (fig. 9: ¶66: each pixel 22 has nine sub-pixels 34 (P1, P2, P3, P4, P5, P6, P7, P8, and P9) arranged in three adjacent rows and three adjacent columns in a 3×3 arrangement); and a same color filter overlapping first and second sensing pixels (Fig. 9; ¶66: Each sub-pixel in pixel 22 may be covered by a color filter element of the same color), wherein the first unit pixel has M rows and N columns (fig. 9). The embodiment of Fig. 9 fails to explicitly disclose wherein: the first unit pixel has M rows and N columns, where M and N are each integers of 2 or more, the first unit pixel has N floating diffusion nodes, the first sensing pixels are arranged in a first column and share a first floating diffusion node among the N floating diffusion nodes, and the second sensing pixels are arranged in a second column and share a second floating diffusion node among the N floating diffusion nodes.
In a separate embodiment, Fettig teaches each pixel 22 in array 20 may generate charge in response to light of multiple different colors and may store the charge in shared charge storage nodes 54 (fig. 6; ¶53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments of Fettig and common floating diffusion nodes to improve the readout time.

Regarding claim 2, Fettig et al. disclose all of the aforementioned limitations of claim 1. Fettig also teaches wherein: each of the first sensing pixels and the second sensing pixels include a first light sensing device, a second light sensing device, and a third light sensing device (fig. 9; ¶66: each pixel 22 has nine sub-pixels 34 (P1, P2, P3, P4, P5, P6, P7, P8, and P9) arranged in three adjacent rows and three adjacent columns in a 3×3 arrangement), and photocharges output from the first light sensing device, the second light sensing device, and the third light sensing device are delivered to the first floating diffusion node or the second floating diffusion node at different times (fig. 13b; ¶79, 86: pixel 22A in FIG. 13B shows sub-pixels of the same integration time positioned in the same row ).

Regarding claim 3, Fettig et al. disclose all of the aforementioned limitations of claim 2. Fettig also teaches wherein the first light sensing device, the second light sensing device, and the third light sensing device have different exposure time periods (fig. 13b; ¶79, 86: pixel 22A in FIG. 13B shows sub-pixels of the same integration time positioned in the same row; sub-pixels 34 may be operated with selected integration times to generate short and long exposure images for generating an HDR image).

Regarding claim 4, Fettig et al. disclose all of the aforementioned limitations of claim 3. Fettig also teaches further comprising a timing controller, wherein the timing controller transmits, at a first time point, a signal to turn on a first transmission transistor connected to the first light sensing device. at a second time point after the first time point, a signal to turn on a second transmission transistor connected to the second light sensing device, and at a third time point after the second time point, a signal to turn on a third transmission transistor connected to the third light sensing device (¶78: When transfer transistors 52 are turned on, the charge that has been generated by the corresponding photodiode 34 in response to incoming light is transferred to shared charge storage node 54; individual exposures may be captured in sequence).

Regarding claim 5, Fettig et al. disclose all of the aforementioned limitations of claim 1. Fettig also teaches wherein the first sensing pixels and the second sensing pixels respectively include light sensing devices sequentially outputting photocharges to the first floating diffusion node and the second floating diffusion node and sequentially output pixel signals according to orders in which the photocharges are received by the first floating diffusion node and the second floating diffusion node (¶47: In the high resolution mode, charge is transferred from a single photodiode 34 to shared charge storage node 54 at a time, and image signals corresponding to the charge generated by each photodiode 34 are separately readout and sampled over column line 32 by readout circuitry 28). 

Regarding claim 6, Fettig et al. disclose all of the aforementioned limitations of claim 5. Fettig also teaches further comprising a read circuit to perform an analog binning operation on the pixel signals that are sequentially output (¶62, 84: the value from sub-pixels P1, P2, P3, and P4 may be averaged or binned). 

Claim 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fettig et al. in view of Hwang et al. (US 2018/0352199).
Regarding claim 8, Fettig et al. disclose all of the aforementioned limitations of claim 1. Fettig also teaches having third sensing pixels adjacent to each other along the column direction and fourth sensing pixels adjacent to each other along the column direction, the third sensing pixels being adjacent to the fourth sensing pixels along the row direction; a same color of filter, different from that of the first unit pixel, overlapping all of the third and fourth sensing pixels such that all of the third and fourth sensing pixels correspond to a same color that is different from that of the first unit pixel (figs. 9) and a single microlens covers the first and second phase detecting pixels (figs. 7; ¶57-60: Forming each pixel 22 with a single microlens 44 that covers a number of sub-pixels 34 of the same color enables image sensor 16 to have phase detection capabilities; Any pair of sub-pixels may be used to calculate phase detection data). Fettig fails to explicitly disclose wherein: the first unit pixel includes a first phase detecting pixel, the second unit pixel includes a second phase detecting pixel a single microlens covers the first and second phase detecting pixels.
In the same field of endeavor, Hwang teaches, in figures 13 and 14, first phase detection sub pixel PPX_d1 and the second phase detection sub pixel PPX_d2 may share one micro lens ML_H the first shared phase detection pixel SPPX_d1 may include a green color filter and the second shared phase detection pixel SPPX_d2 may include a red color filter (¶119, 121). In light of the teaching of Hwang, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Hwang’s teaching in Fettig’s system because an artisan of ordinarily skill would recognize that this would result in increased dynamic range.

Regarding claim 9, Fettig et al. in view of Hwang et al. disclose all of the aforementioned limitations of claim 8. Fettig also teaches wherein: the first unit pixel includes 3 rows and 3 columns, in which the first sensing pixels, the second sensing pixels, and the first phase detecting pixel are arranged, the second unit pixel includes 3 rows and 3 columns, in which the third sensing pixels, the fourth sensing pixels, and the  second phase detecting pixel are arranged, and the second phase detecting pixel is directly adjacent to the first phase detecting pixel, (figs. 9; ¶57-60: Any pair of sub-pixels may be used to calculate phase detection data). Fettig fails to explicitly disclose the second phase detecting pixel is directly adjacent to the first phase detecting pixel.
In the same field of endeavor, Hwang teaches, in figures 13 and 14, first phase detection sub pixel PPX_d1 and the second phase detection sub pixel PPX_d2 may share one micro lens ML_H the first shared phase detection pixel SPPX_d1 may include a green color filter and the second shared phase detection pixel SPPX_d2 may include a red color filter (¶119, 121). In light of the teaching of Hwang, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Hwang’s teaching in Fettig’s system because an artisan of ordinarily skill would recognize that this would result in increased dynamic range.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fettig et al. in view of Hwang et al. in view of Banachowicz et al. (US 2017/0339353).
Regarding claim 10, Fettig et al. in view of Hwang et al. disclose all of the aforementioned limitations of claim 7. Fettig also teaches wherein: the first sensing pixels respectively have different exposure time periods. the second sensing pixels respectively have different exposure time periods (fig. 13b; ¶79, 86: pixel 22A in FIG. 13B shows sub-pixels of the same integration time positioned in the same row; sub-pixels 34 may be operated with selected integration times to generate short and long exposure images for generating an HDR image). The combination fails to explicitly disclose the first and second phase detecting pixels have a same exposure time period.
	In the same field of endeavor, Banachowicz teaches a single microlens may cover three pixels in the phase detection pixel group and the pixels in each phase detection pixel group may have the same integration time and different colors (fig. 4 – 6; abstract). In light of the teaching of Banachowicz, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Banachowicz’s teaches in Fettig system because an artisan of ordinarily skill would recognize that this would result in a device capable of both phase-detection and HDR imaging with reduced costs and increased accuracy.

Claim 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fettig et al. in view of Segapelli et al. (US 2019/0394379).
Regarding claim 19, Fettig et al. disclose an operation method of an image sensor, the operation method comprising: sequentially outputting pixel signals by a plurality of sensing pixels (fig. 6, 9: ¶53, 66: each pixel 22 has nine sub-pixels 34 (P1, P2, P3, P4, P5, P6, P7, P8, and P9) through a shared floating diffusion node (fig. 6; ¶47-49: each photodiode 34 to shared charge storage region 54 and image signals corresponding to a sum of the transferred charges); receiving operation mode information that instructs a general photographing mode or a high dynamic range (HDR) photographing mode (¶47-49: pixel 22 may be operated in so-called “low resolution” and “high resolution” modes); performing an analog binning operation on the pixel signals when operating in the general photographing mode (¶62, 84: the value from sub-pixels P1, P2, P3, and P4 may be averaged or binned). Fettig fails to explicitly disclose performing a dynamic range compression (DRC) operation on the pixel signals when the operating in the HDR photographing mode.
	In the same field of endeavor, Segapelli teaches an auto exposure control device that includes an HDR sensor, with DRC capabilities wherein Upon capture of an image using two or more exposure lengths, a device such as a device having an HDR sensor, may construct a final image using the array of pixels corresponding to different exposure lengths. Such reconstruction may be referred to, in some examples, as DRC (¶50). In light of the teaching of Segapelli, it would have been obvious to one of ordinary skill in the art to use Segapelli’s teaching in Fettig’s system because an artisan of ordinarily skill would recognize that this would result in capable of rapid convergence or to output a second image frame.

Regarding claim 20, Fettig et al. in view of Segapelli et al. disclose all of the aforementioned limitations of claim 19. Fettig also teaches wherein: the plurality of sensing pixels includes light sensing devices (P1, P2…), the pixel signals on which the analog binning operation is performed are output from light sensing devices having a same exposure time period (¶62, 84: the value from sub-pixels P1, P2, P3, and P4 may be averaged or binned). Fettig fails to explicitly disclose the pixel signals on which the DRC operation is performed are output from light sensing devices having different exposure time periods.
	In the same field of endeavor, Segapelli teaches an auto exposure control device that includes an HDR sensor, with DRC capabilities wherein Upon capture of an image using two or more exposure lengths, a device such as a device having an HDR sensor, may construct a final image using the array of pixels corresponding to different exposure lengths. Such reconstruction may be referred to, in some examples, as DRC (¶50). In light of the teaching of Segapelli, it would have been obvious to one of ordinary skill in the art to use Segapelli’s teaching in Fettig’s system because an artisan of ordinarily skill would recognize that this would result in capable of rapid convergence or to output a second image frame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698